SCHOLFDELD, J.
(dissenting) — I respectfully dissent.
RCW 9A.72.160 requires as an element of the offense that the defendant direct a threat to a judge.
Under RCW 9A.04.110(25), threat means "to communicate, directly or indirectly the intent . . . [t]o cause bodily injury in the future to the person threatened".
The majority opinion at page 516 acknowledges that the word "directs" means that the threat must be made with the intention or knowledge that it will reach the judge. My disagreement with the majority opinion is with the conclusion that merely because the "threat" was stated to a lawyer, this was sufficient evidence to support a finding that Hansen intended his threat to be conveyed to the judge. Neither the circumstances nor the content of the conversation with Youtz supports an inference of the required intent. The circumstances, in fact, suggest otherwise.
*519Hansen had contacted several lawyers prior to calling Youtz, all in an effort to find a lawyer who would bring a civil action for damages against the prosecutor, defense attorney, and Judge Dixon. When Youtz told Hansen he would not handle the case, Hansen reacted emotionally from his disappointment and immediately made the statement that since he could not get any help from the bar, he was going to "get a gun and blow them all away, the prosecutor, the judge and the public defender." Through the entire conversation with Youtz, Judge Dixon's name was never mentioned.
In speaking to Youtz, it would not be unreasonable for Hansen to assume that his conversation was confidential and therefore would not be directed to the judge or anyone else. I agree that technically an attorney-client relationship did not exist. That is irrelevant, however, to a reasonable belief by Hansen that he was engaging in a confidential conversation.
The evidence simply does not support a finding that Hansen intended his remarks to be communicated to Judge Dixon. I would agree that if there was objective evidence showing that he did intend his remarks to reach Judge Dixon, he could be convicted despite his testimony that he did not intend his remarks to ever be communicated to Judge Dixon. The weakness in the State's case here is a total absence of any objective evidence from which the finder of fact can find an intent by Hansen that his remarks would reach Judge Dixon. Without such evidence, there is no basis on which the court can find that he directed a threat to a judge.
I would reverse and dismiss for insufficiency of the evidence to support the charge.
Reconsideration denied November 5, 1992.
Review granted at 121 Wn.2d 1007 (1993).